Citation Nr: 0201821	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  95-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the reduction in the evaluation for the veteran's 
non-Hodgkin's lymphoma from 100 to 30 percent for the period 
from August 1, 1992 to October 22, 1995, was proper. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel










INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

By rating action dated in March 1991 the Department of 
Veterans Affairs (VA) Regional Office (RO), Chicago, 
Illinois, granted service connection for non-Hodgkin's 
lymphoma effective January 12, 1990, and evaluated the 
condition 100 percent disabling effective that date.  In July 
1991 the veteran submitted a claim for an earlier effective 
date for the grant of service connection for the non-
Hodgkin's lymphoma.  In an April 1992 rating action, the 
evaluation for the non-Hodgkin's lymphoma was reduced from 
100 percent to 30 percent effective August 1, 1992. The 
veteran appealed from that decision.

In a January 1996 rating action the evaluation for the non- 
Hodgkin's lymphoma was increased to 100 percent effective 
October 23, 1995.  In a January 1998 rating action the 
effective date for the grant of service connection for the 
non-Hodgkin's lymphoma was changed to August 21, 1989, and 
the condition was rated 100 percent disabling effective that 
date.  In an August 1999 rating action the regional office 
granted service connection for peripheral neuropathy 
involving all extremities.  The upper extremities were each 
rated 20 percent disabling, and the lower extremities were 
each rated 10 percent disabling.  The evaluation for the non- 
Hodgkin's lymphoma was reduced from 100 percent to 30 percent 
effective November 1, 1999.  The combined rating for the 
service-connected disabilities was reduced from 100 percent 
to 70 percent.  The case is now before the Board for 
appellate consideration.

In September 2000, the Board remanded the veteran's case for 
additional clarification as to whether the appellant was 
disagreeing with the evaluations assigned for the peripheral 
neuropathy involving his extremities and with the reduction 
in his non-Hodgkin's lymphoma.  In statements submitted by 
the veteran dated in February 2001, he indicated that he was 
only seeking appellate review with respect to the issue of 
whether the reduction in the evaluation for the service-
connected non-Hodgkin's lymphoma from 100 to 30 percent for 
the period from August 1, 1992 to October 22, 1995, was 
proper.  Therefore, the Board has limited its appellate scope 
to that issue listed on the front page of this decision. 

The veteran appears to raise the issue of entitlement to a 
total rating based on unemployability due to service 
connected disabilities in a May 2001 statement.  This issue 
has not been addressed by the RO, and is referred to them for 
proper action.

Finally, in a statement submitted in July 2001, the veteran 
withdrew his request for a hearing before a Member of the 
Board. 


FINDINGS OF FACT

1.  By a rating decision dated in March 1991, the veteran was 
awarded service connection for Non-Hodgkin's lymphoma, 
evaluated as 100 percent disabling, effective from January 
12, 1990, the date the veteran filed a claim for Non-
Hodgkin's lymphoma.

2.  In January 1992, the RO notified the veteran of a 
proposal to reduce the evaluation for his Non-Hodgkin's 
lymphoma based on a December 1991 VA examination report 
reflecting that the Non-Hodgkins lymphoma was in remission 
and asymptomatic. 

3.  In an April 1992 rating decision, the RO reduced the 
veteran's Non-Hodgkin's lymphoma from 100 to 30 percent, 
effective August 1, 1992.  

4.  In a January 1996 rating decision, the RO assigned a 100 
percent evaluation to the service-connected Non-Hodgkins 
lymphoma effective October 23, 1995, the effective date of 
the revised rating criteria which provided a basis for the 
100 percent evaluation.

5.  The evidence which formed the RO's decision to assign the 
100 percent evaluation was an October 1995 VA examination 
report reflecting that the service-connected Non-Hodgkins 
lymphoma was an active disease process.

6.  The preponderance of the evidence for the period from 
August 1, 1992 to October 22, 1995, does not reflect that the 
veteran's non-Hodgkin's lymphoma resulted in muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health or episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.    


CONCLUSION OF LAW

The reduction in the evaluation of the veteran's Non-
Hodgkin's lymphoma from 100 percent to 30 percent for the 
period from August 1, 1992 to October 22, 1995, was proper.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105(e),4.1, 4.2, 4.3, 4.7, 4.117, Diagnostic 
Codes 7709 and 7715 and (as effective prior to October 23, 
1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a restoration 
of the 100 percent evaluation for non-Hodgkin's lymphoma for 
the period from August 1, 1992 to October 22, 1995. 

By rating action dated in March 1991 the RO granted service 
connection for Non-Hodgkin's lymphoma effective January 12, 
1990, and evaluated the condition 100 percent disabling 
effective that date.  In July 1991 the veteran submitted a 
claim for an earlier effective date for the grant of service 
connection for the Non-Hodgkin's lymphoma.  In January 1992, 
the veteran was notified of a proposal to reduce the 
evaluation for this disability to 30 percent.  In an April 
1992 rating action, the evaluation for the Non-Hodgkin's 
lymphoma was reduced from 100 percent to 30 percent effective 
August 1, 1992. The veteran appealed from that decision.  In 
a January 1996 rating action, the evaluation for the Non-
Hodgkin's lymphoma was increased to 100 percent effective 
October 23, 1995.  This decision stated that the 100 percent 
evaluation was based on medical evidence showing that the 
veteran's Non-Hodgkin's lymphoma was active.  Under new 
criteria in the Schedule for Rating Disabilities that were 
effective from October 23, 1995, the veteran was now entitled 
to a 100 percent evaluation when there was evidence of an 
active disease.  

The Evidence

The veteran was afforded a VA special oncology examination in 
December 1991.  The veteran stated that his minimal weight 
for the past year had been 170, and his maximal was 185, 
which was also his current weight.  He did not have fever, 
but reported feeling feverish in October 1991.  The veteran 
did not have any swollen lymph glands.  He was not sure, but 
he did not believe that he was as strong as he was before he 
became ill.  On examination, the veteran was found to be 
well-developed, well-nourished, and moderately obese, and did 
not appear to be acutely or chronically ill on simple 
inspection.  There was no facial or peripheral edema.  There 
was no cervical or generalized lymphadenopathy.  The chest 
contours and expansions were normal, as were his breath 
sounds.  There was no prolongation of the expiratory phase of 
respiration.  On examination of the abdomen, there were no 
abdominal masses or ascites.  The diagnosis was Non-Hodgkin's 
lymphoma, post Cytoxan therapy.  He had been asymptomatic 
since that time.  The examiner stated that the veteran was in 
remission, and had no recurrences of his lymph node 
enlargement since completion of therapy.  Laboratory tests 
revealed mild hyperchromic anemia, but the examiner added 
that this was not due to his Non-Hodgkin's lymphoma.  

The medical evidence for the period from August 1, 1992 to 
October 22, 1995, includes VA outpatient reports and 
examinations.  A review of these reports reflect that the 
veteran was repeatedly checked for a recurrence of his Non-
Hodgkin's lymphoma.  However, all examinations, testing, and 
X-ray studies found that there was no evidence for recurrence 
of this disability, and it was noted to have been in 
remission.   These records show that the veteran complained 
of chills, pruritus in the legs, tiredness and weakness.  
However, there was no clinical evidence of weight loss and 
the veteran denied having a fever and night sweats.  He 
indicated that he had an appetite.  A June 1995 VA bone 
marrow biopsy showed a slightly hypercellular bone marrow 
with lymphoid aggregate which was suggestive of involvement 
by lymphoma.  However, when seen in the VA outpatient clinic 
in July 1995, the veteran was noted to have been doing very 
well.  Upon examination at that time, there was a small one 
centimeter lymph node in the right cervical area.  His chest 
was clear and there was no extremity edema.  An assessment of 
Non-Hodgkin's lymphoma, evidence of bone marrow involvement, 
was entered.  It was noted by the examining physician that 
there would not be any additional treatment for the veteran's 
Non-Hodgkin's lymphoma unless there was progressive "LA," 
cytopenia or more symptoms.  The veteran was to be followed 
more closely.  

An October 1995 VA hematology examination report reflects 
that the veteran had been diagnosed as having Non-Hodgkin's 
lymphoma in October 1989, which was manifested by night 
sweats, fever, chills, high fever, extreme weakness, and 
pruritus of the lower extremities.  It was noted that the 
veteran had had bone marrow involvement, continuous pruritus 
in the lower extremities, periodic chills and periodic 
swollen lymph nodes in the cervical area and left axilla.  
The examiner reported that a July 1995 bone marrow biopsy was 
suggestive of involvement of lymphoma.  A diagnosis of Non-
Hodgkin's lymphoma currently symptomatic was entered.  

Laws and Regulations

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO had 
obtained all relevant evidence referred to by the veteran; he 
was also provided a VA examination.  The VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has also been met.  See 38 U.S.C.A. § 5103 (West Supp. 
2001); ); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  The RO informed him of the 
need for such evidence in the October 2001 Statement of the 
Case, which also informed him of the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A.  Since the veteran has 
already been informed of the evidence needed to substantiate 
his claim and of the notification requirements, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations.  The veteran has been informed of 
the evidence necessary to substantiate his claim and of the 
evidence that he should submit to substantiate his claim.  
There is no outstanding evidence that should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding his 
appeal without first affording the RO an opportunity to 
consider his claim in light of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the rating 
schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

As noted in the introduction above, the instant appeal is a 
rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where reduction of the disability evaluation that would 
result in a reduction or discontinuance of compensation 
payments is considered warranted, certain procedural 
requirements must be observed.  First, a rating proposing the 
reduction and setting forth all material facts and reasons 
must be prepared, and the veteran must be given notice of the 
proposed reduction, and the reasons therefore.  Afterwards, 
he must be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. 38 C.F.R. § 3.105(e)(1999).

In this instance, the veteran received notice of the proposed 
reduction and the reasons therefore, by letter dated January 
27, 1991.  He was afforded an opportunity to have a 
predetermination hearing.  Following the requisite period of 
60 days for response, the evaluation was reduced by a rating 
action in April 1992, based on all pertinent evidence.  Thus 
it appears that the RO did not violate the procedural 
requirements of 38 C.F.R. § 3.105(e).  Inasmuch as the 
reduction was taken within less than five years of the award 
of the 100 percent rating, it is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  
See 38 C.F.R. § 3.344(c) (2001).

The veteran's Non-Hodgkin's lymphoma is evaluated under the 
provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715.  The 
regulations pertaining to the rating of hemic and lymphatic 
disabilities were revised effective October 23, 1995, during 
the pendency of the veteran's claim.  

VA laws and regulations provide that where compensation is 
awarded pursuant to a liberalizing law or a liberalizing VA 
regulation, the effective date of the award cannot be earlier 
than the effective date of the liberalizing provisions.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claimant 
requests review of his claim within one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if the 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply October 23, 1995, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  See Rhodan v. West, 12 
Vet. App. 55 (1998).  

Under the schedular criteria in effect prior to October 23, 
1995, Non Hodgkin's lymphoma was evaluated by analogy to the 
provisions of 38 C.F.R. § 4.117, Diagnostic Code 7709, 
pertaining to Hodgkin's disease.  A 100 percent evaluation is 
provided for acute (malignant) types or chronic types of 
disease with frequent episodes of high and progressive fever 
or febrile episodes with only short remissions, generalized 
edema, ascites, pleural effusion, or severe anemia with 
marked general weakness.  The 100 percent rating is continued 
for 1 year following the cessation of surgical, X- ray, 
antineoplastic chemotherapy or other therapeutic procedure; 
thereafter, if there has been no local recurrence or invasion 
of other organs, the rating is to be based on residuals.  A 
60 percent evaluation applies if there is general muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  A 30 percent evaluation 
applies if there is occasional low-grade fever, mild anemia, 
fatigability, or pruritus.

The revised criteria pertaining to Non Hodgkin's lymphoma 
provide a 100 percent rating with active disease or during a 
treatment phase.  The 100 percent rating is to be continued 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating is to be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of Sec. 3.105(e) of this chapter.  If there 
has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.117, Code 7715.  

The preponderance of the medical evidence in this case shows 
that for the period from August 1, 1992 to October 22, 1995, 
the reduction from 100 percent to 30 percent was proper for 
the service-connected Non-Hodgkins lymphoma.  The December 
1991 VA examination on which the initial reduction was based 
found that the veteran was asymptomatic, and that he was in 
remission.  Although mild anemia was found, the examiner 
specifically noted that this was not due to his Non-Hodgkin's 
lymphoma.  Numerous subsequent VA outpatient and examination 
reports for the period in question reflect that while the 
veteran complained of chills, pruritus of the lower 
extremities, tiredness, and weakness, there were no clinical 
findings of loss of weight, chronic anemia, marked dyspnea, 
edema with pains and weakness of extremity, or other evidence 
of severe impairment of general health.  Indeed, these 
reports reflect that the veteran's non-Hodgkins lymphoma was 
in remission during the period in question.  A June 1993 VA 
examination continued to find that the veteran was in 
remission, and his hemoglobin was 13.2gm/100 ml, which is 
insufficient to warrant a compensable evaluation under the 
rating code for anemia.  While a June 1995 bone marrow biopsy 
was suggestive of involvement of lymphoma, when seen at a VA 
outpatient clinic in July 1995, the veteran was noted to have 
been doing well.  At that time, the examiner indicated that 
the veteran's Non-Hodgkin's lymphoma would not be treated 
until it became more progressive and when there were more 
symptoms.  The medical evidence of record reflects that the 
veteran's Non-Hodgkin's lymphoma was determined by VA in 
October 1995 to be symptomatic and active.  On the basis of 
this evidence, the January 1996 rating decision properly 
assigned a 100 percent evaluation using the new criteria that 
became effective October 23, 1995.  

Overall, the preponderance of the evidence for the period 
from August 1, 1992 to October 22, 1995, does not reflect 
that the veteran's non-Hodgkin's lymphoma resulted in 
muscular weakness with loss of weight and chronic anemia; or 
secondary pressure symptoms, such as marked dyspnea, edema 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health or episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  

In light of the foregoing, the Board finds that the RO was 
warranted in reducing the evaluation assigned for the 
veteran's non-Hodgkin's lymphoma from 100 percent to 30 
percent, and thus, restoration of the previously assigned 100 
percent evaluation must be denied.


ORDER

As the reduction in the evaluation assigned for the veteran's 
non-Hodgkin's lymphoma from 100 to 30 percent was warranted, 
restoration of the 100 percent evaluation for the period from 
August 1, 1992 to October 22, 1995 is denied.



		
JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

